DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 12/20/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 4/20/2022.

Response to Declaration
The declaration under 37 CFR 1.130(a) filed 4/20/2022 is insufficient to overcome the 102 rejection based upon Khosla et al. because the date (year) under Tushar Khosla’s signature is incorrect.


Response to Arguments
Applicant’s arguments, see page 7, filed 4/20/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-5, 7-12, 14, 17-20, 44 and 45 under Aizenberg in view of Yang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Muratoglu et al. (US 2015/0045909) as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites “an elastically deformable substrate comprising hydrogel” and claim 6, which depends from claim 1, recites “wherein the substrate comprises a biological material”. The Specification, as originally filed, only provides support for the substrate comprising either a hydrogel or a biological material, and does not provide support for a substrate comprising both a hydrogel and a biological material. Thus, the new limitation of claim 1 in combination with claim 6 present new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 12, 14, 15, 17, 19, 20, 44, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muratoglu et al. (US 2015/0045909) [hereinafter Muratoglu].
Regarding claim 1, Muratoglu teaches a medical device (Figs. 3-4) for cooperating with a body surface of a patient comprising an elastically deformable substrate comprising hydrogel (see abstract) having a first surface, a second surface and a plurality of pores extending from the first surface towards the second surface to define a plurality of projections (areas between the pores) with the pores being fluidly isolated from one another along their depth, since they are trapped pores (Fig. 4; paragraphs [0049-0050]), and a lubricant provided in the pores (paragraphs [0049] and [0051]).
The limitation “wherein applying a compressive force to the substrate with the body surface elastically deforms the projections to displace the lubricant out of the pores and provide hydrodynamic lubrication between the medical device and the body surface” in claim 1 is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 1. 
Regarding claim 2, Muratoglu fails to specifically teach the projections forming a concave surface for receiving the body surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the device in Muratoglu to have the projections forming a concave surface, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
Regarding claim 3, Muratoglu discloses the substrate comprising hydrogel, thus Muratoglu discloses a substrate having a Young’s Modulus of about 0.1 MPa to about 100 MPa.
Regarding claim 6, Muratoglu discloses the substrate comprising a biological material (hydrogel; see abstract).
Regarding claim 7, the lubricant in Muratoglu is water and therefore inherently has a viscosity of about 1 x 10-4 Pa-s to about 10 Pa-s.
Regarding claim 8, Muratoglu discloses the lubricant comprises a water-soluble liquid (polyethylene glycol; Fig. 1).
Regarding claim 12, Muratoglu discloses the lubricant comprising water (paragraphs [0049] and [0051]).
Regarding claim 14, Muratoglu discloses the lubricant comprising at least one biocompatible surface active agent (Fig. 1; PEG; paragraph [0072]).
Regarding claim 15, Muratoglu discloses the at least biocompatible surface active agent comprising hyaluronic acid (paragraph [0072]).
Regarding claim 17, Muratoglu discloses the lubricant comprising at least one glycerol (paragraph [0072]).
Regarding claim 19, Muratoglu discloses the lubricant comprises at least one liquid polymer (Fig. 1; PEG).
Regarding claim 20, the limitation “wherein the elastically deforming projections pressurize the lubricant within the pores to produce a repulsive hydrodynamic force against the body surface” is a functional limitation and is deemed to be an inherent characteristic of the prior art, since the structure of the device in Muratoglu is substantially identical to that of the claimed device and is comprised of hydrogel. MPEP 2114.
Regarding claim 44, the limitation “wherein the lubricant completely covers the projections while the compressive force is applied to the substrate and when the compressive force is removed from the substrate” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 44. 
Regarding claim 45, the limitation “wherein each pore is filled entirely with the lubricant prior to and while applying the compressive force to the substrate” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 45. 
Regarding claim 47, Muratoglu teaches a medical device (Figs. 3-4) for cooperating with a body surface of a patient comprising an elastically deformable substrate comprising polyvinyl alcohol (see abstract) having a first surface, a second surface and a plurality of pores extending from the first surface towards the second surface to define a plurality of projections (areas between the pores) with the pores being fluidly isolated from one another along their depth, since they are trapped pores (Fig. 4; paragraphs [0049-0050]), and a lubricant provided in the pores (paragraphs [0049] and [0051]).
The limitation “wherein applying a compressive force to the substrate with the body surface elastically deforms the projections to displace the lubricant out of the pores and provide hydrodynamic lubrication between the medical device and the body surface” in claim 47 is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 47. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khosla et al. (“Load-Induced Hydrodynamic Lubrication of Porous Films”) [hereinafter Khosla].
Khosla discloses a medical device for cooperating with a body surface of a patient comprising an elastically deformable substrate having a first surface, a second surface, and a plurality of pores extending from the first surface towards the second surface to define a plurality of projections with the pores being fluidly isolated from one another along their depth, and a lubricant comprising sodium dodecyl sulfate provided in the pores, wherein applying a compressive force to the substrate with the body surface elastically deforms the projections to displace the lubricant out of the pores and provide hydrodynamic lubrication between the medical device and the body surface (Fig. 1; entire document).  



Allowable Subject Matter
Claims 9-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Muratoglu fails to teach or suggest the distinct features recited in dependent claims 9-11, 16 and 18.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781